Citation Nr: 9928750	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

3.  Entitlement to an effective date prior to August 20, 
1996, for the award of a total disability rating based 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  This appeal arises from April 1997, January 
1998, and April 1998 rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  


FINDING OF FACT

The veteran's claim for a total rating based on individual 
unemployability was not received until December 1997; the RO 
determined that the effective date of the award was August 
20, 1996, the date on which the veteran's service connected 
post-traumatic stress disorder was first shown to meet the 
criteria for a 70 percent evaluation, and therefore, the date 
on which the veteran first met the statutory criteria for a 
total rating.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 
1996, for the award of a total disability rating based on 
individual unemployability have not been met.  38 C.F.R. § 
3.400(o)(2) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an earlier effective date is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 3.340 and § 
4.16(a) (1996).  Here, the veteran met the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), effective 
August 20, 1996.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 1991).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2) (1998).

Review of the claims folder reveals that the veteran filed 
his application for increased compensation based on 
unemployability on December 8, 1997.  The RO granted the 
veteran's claim for a total rating based on individual 
unemployability by rating decision of January 1998.  The RO 
determined that the evidence first established entitlement to 
a total rating on August 20, 1996, the date at which it had 
determined that the medical evidence showed that his service 
connected post-traumatic stress disorder met the criteria for 
a 70 percent disability rating.

Since the claim for a total rating based on individual 
unemployability was not received until December 1997, there 
is simply no basis in the record for an effective date prior 
to August 20, 1996, as the current effective date is already 
more than one year prior to the date of the receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1998).  The preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for the award of a total rating based on 
individual unemployability.


ORDER

An effective date prior to August 20, 1996, for the award of 
a total disability rating based individual unemployability 
due to service connected disabilities, is denied.


REMAND

In a rating decision dated in April 1997, the RO increased 
the evaluation of the veteran's service connected post-
traumatic stress disorder from 30 to 70 percent disabling.  
In December 1997, the veteran's representative submitted a 
statement which identified itself as, in part, a notice of 
disagreement with any rating decision promulgated in the 
previous twelve month period.  As the veteran has continued 
to disagree with the 70 percent evaluation of his service 
connected post-traumatic stress disorder, the Board finds 
that the December 1997 statement was a timely notice of 
disagreement with respect to that evaluation.  

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, No. 97-1780 (U.S. Vet. App. Apr. 21, 1999); 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to an increased disability evaluation for 
post-traumatic stress disorder is to be remanded to the RO 
for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the December 1997 
notice of disagreement.  If deemed 
desirable the RO may wish to again 
consider an increased rating for the 
post-traumatic stress disorder and, if 
so, the RO may wish to have the veteran 
examined.  In any event, if the full 
benefits are not granted, the RO should 
issue a statement of the case addressing 
the issue of entitlement to an increased 
disability evaluation for post-traumatic 
stress disorder and provide the 
appropriate law and regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
veteran that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound is hereby deferred pending the outcome of the 
above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







